Citation Nr: 0939735	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
dysthymic disorder prior to April 17, 2008, and a rating 
greater than 50 percent from April 17, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 2002 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan where the Veteran was granted service 
connection for a dysthymic disorder and assigned an initial 
rating of 30 percent.

After the Veteran perfected his appeal to the Board, during 
the pendency of the appeal, the RO granted the Veteran an 
increased rating to 50 percent, effective April 17, 2008, for 
his dysthymic disorder.  After the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.

The Board notes that the Veteran's representative, in a 
recent September 2009 statement indicated at the very least 
the Veteran is entitled to an earlier effective date prior to 
April 17, 2008 for the award of a 50 percent rating increase 
for dysthymic disorder because he inquired about an increased 
rating by phone in January 2007.  As will be explained more 
thoroughly below, this appeal stems from a rating decision 
that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned for 
these issues, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board concludes the issue of effective date under these 
circumstances is not a separate and distinct claim, but 
rather intertwined with the increased rating claim already on 
appeal.  Indeed, in accordance with Fenderson, 12 Vet. App. 
119, the Veteran's 50 percent staged rating was based on when 
the RO determined an increase in severity was supported by 
the record and not based on when the Veteran allegedly asked 
for an increase.  Id.  It is already presumed the Veteran is 
seeking the maximum available benefit for the entire 
appellate time frame.  See Ab, 6 Vet. App. at 35.  A separate 
claim seeking an earlier effective date for the increased 50 
percent rating for dysthymic disorder, therefore, is 
misplaced and is already part of the consideration here.  
Id.; see also Fenderson, 12 Vet. App. 119


FINDINGS OF FACT

1.  Prior to April 17, 2008, the Veteran's dysthymic disorder 
primarily resulted in chronic depression, difficulty falling 
asleep, some social aversion and infrequent panic attacks all 
resulting in mild to moderate social and occupational 
impairment.

2.  From April 17, 2008, the Veteran's dysthymic disorder 
primarily results in depression, decreased energy, 
concentration and motivation, social isolation, frequent 
panic attacks and flat affect all resulting in moderate, but 
not severe, social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2008, the criteria for a disability 
rating greater than 30 percent for dysthymic disorder had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9433 (2009).

2.  From April 17, 2008, the criteria for a disability rating 
greater than 50 percent for dysthymic disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9433 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in September 2005, October 2005, March 2006 
and March 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 
2008 letters explained how disability ratings and effective 
dates are determined. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

The Board notes, however, this decision was vacated recently 
be the Federal Circuit in Vazquez-Flores v. Shinseki, Nos. 
2008-7150 & 2008-7115, slip op. at 19 (Fed. Cir. Sept. 4, 
2009), vacating Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In any case, for initial rating claims, where, as is 
the case here, service connection has been granted and the 
initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, 
as it has been proven, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-
491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  To the 
extent any of the notice requirements explained in Vazquez-
Flores v. Peake, 22 Vet. App. at 37 still apply, the Board 
notes a letter dated March 2008 provided all the information 
detailed in Vazquez-Flores.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2006 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  



Increased Rating

The Veteran was hospitalized overnight while in the military 
for suicidal ideation.  Prior to separation from the 
military, he had been diagnosed with an adjustment disorder.  
His June 2004 separation mental health evaluation indicated 
the Veteran no longer had suicidal or homicidal ideation and 
was recommended continued treatment after separation.

In light of the in-service treatment and diagnosis, the 
Veteran was awarded service connection for dysthymic 
disorder, effective the date of his separation from the 
military, with a 30 percent initial evaluation.  Since that 
time, the Veteran has been granted an increased rating of 50 
percent disabling for his dysthymic disorder, effective April 
17, 2008.  The Veteran alleges his disability warrants an 
increased rating at all times.  He contends his mental 
disability leaves him unable to sustain long-term employment, 
causes frequent panic attacks and drug dependence.  He 
recently completed a medical drug dependence program, but 
still allegedly remains disabled beyond his current rating.

As indicated in the introduction, this appeal is from a 
rating that granted service connection and assigned the 
initial rating for PTSD.  Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence. Fenderson v. West, 
12 Vet. App. 119 (1999).  Indeed, staged ratings have been 
assigned in this case and are both under appeal here. 

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, Diagnostic Code 9433. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the Veteran's assigned GAF scores within the 
medical records have been highly inconsistent, ranging from 
55 to 75 throughout time.  The DSM-IV provides for a GAF 
rating of 51-60 where there are moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The DSM-IV provides for a GAF rating of 61-70 for 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  The DSM-IV 
provides for a GAF rating of 71-80 where if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

Accordingly, GAF scores dated from 2006 to 2008, a mere two 
years, reflect GAF scores ranging from a mere transient 
disability to a more serious, moderate disability.  These GAF 
scores, as will be discussed more thoroughly below, do not 
follow any type of pattern.  In 2006, for example, a VA 
examiner assigned the Veteran a GAF score of 58, for moderate 
symptoms, but VA outpatient treatment records from 2006 to 
2007 assigned GAF scores of 65 and 75, for mild or transient 
symptomatology.  Most recently, the Veteran was afforded a VA 
examination in April 2008, where he was assigned a GAF score 
of 55, again for moderate symptoms.  

In short, the Board concludes the Veteran's assigned GAF 
scores throughout time are not nearly as persuasive as the 
actual reported symptoms throughout time.  The medical 
records themselves do reflect an increase in various 
symptomatology as of April 2008, but not prior to that date.  

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  After a careful review of the record and for reasons 
and bases expressed immediately below, the Board concludes 
the Veteran's 30 percent rating, prior to April 17, 2008, and 
50 percent rating, from April 17, 2008, are proper and the 
medical evidence does not currently warrant an increased 
rating in any time period.

After service, the Veteran was afforded a VA examination in 
June 2006.  The examiner diagnosed the Veteran with dysthymic 
disorder, assigning a GAF score of 58, indicating the 
Veteran's disability mainly resulted in chronic depression 
and low self-esteem.  At that time, the Veteran had a job as 
a phone technician and worked 40 hours per week.  He 
indicated he had no problems concentrating, but avoided any 
war-related activities or activities that would include loud 
noises, such as fireworks.  He also complained of difficulty 
falling asleep, but conceded once he did he stayed asleep.  
At that time, the Veteran indicated he had one panic attack 
that lasted approximately 10 minutes.

After the June 2006 VA examination, the Veteran fervently 
argued entitlement to an increased rating based on frequent 
panic attacks occurring 2 to 3 times a week, drug dependence 
due to his psychiatric disability, inability to keep a job 
and increased depression.  The Veteran specified he held 6 
different jobs in two years.

VA outpatient treatment records from 2006 to 2007 indicate 
the Veteran had developed an alcohol and drug addiction and 
was primarily seeking treatment to fight his drug dependence.  
Ancillary to the drug dependency, the Veteran also complained 
of varying panic attacks and depression.  In July 2006, for 
example, the Veteran indicated he suffered 2 panic attacks 
over the last month.  In March 2007, in contrast, the Veteran 
complained of panic attacks 3 to 4 times per week.  The 
Veteran had a provisional diagnosis of a panic disorder as 
early as July 2006, but was definitively diagnosed in March 
2007.  At that time, the VA diagnosed the Veteran with 
depressive disorder, panic disorder and opiate abuse 
assigning the Veteran with a GAF score of 65, for mild 
symptoms.  The 2006 and 2007 VA outpatient treatment records 
also discussed the Veteran's frequent job loss, but indicated 
it was due to frequent absences and drug addiction more than 
his psychiatric diagnoses.  In May 2007, VA outpatient 
treatment records reflect a GAF score of 70, for transient 
symptoms, indicating the Veteran's anxiety symptoms had 
improved.  The VA outpatient treatment records from this time 
period also indicate the Veteran had girlfriends in the past, 
but started avoiding relationships to avoid "the drama."  

Most recently, the Veteran was afforded a VA examination in 
April 2008 where the Veteran was diagnosed with dysthymic 
disorder and assigned a GAF score of 55, for moderate 
symptoms.  The description of the Veteran's condition within 
the VA examination reflects a very different, more severe 
condition than in the past.  Specifically, the Veteran 
complained of being more socially isolated and, for the first 
time, complained of fear of crowds, decreased energy, focus 
and motivation.  He reported panic attacks 3 to 5 times a 
week.  The examiner also noted the Veteran was last employed 
as a security guard, where he managed to keep his job for a 
mere one week.  Prior to that time he worked in a car 
cleaning company for 3 months and as a phone technician for 
11 months.  The examiner noted his symptoms to include 
depression, decreased energy, concentration and motivation, 
flat affect, and frequent panic attacks, but found no 
suicidal or homicidal ideation, nightmares, sleep 
disturbances or hallucinations.  The Veteran also had current 
paranoia, but was oriented to person, place and time.  
Overall, the Veteran complained of worsening symptoms over 
the last six months.

According to the medical records, the Veteran is a young, 
single man living with his parents, with whom he seems to 
have a good relationship.  His longest job lasted 11 months, 
and most recently he was only able to sustain a job for one 
week.  The reasoning, however, seems to be coupled with both 
drug addiction and his psychiatric disability.  It is clear 
his panic attacks increased in frequency throughout times, 
but of more significance, prior to April 2008, the Veteran 
never complained of problems with concentration, energy or 
motivation.  Such problems were denied prior to April 2008.  
Prior to April 2008, the Veteran indicated he avoided some 
activities that reminded him of war, but did not indicate 
significant social isolation until his April 2008 VA 
examination.  During both time periods, the Veteran clearly 
has some social and occupational impairment, but does not 
have significant sleep disturbances, suicidal ideation, 
memory problems or incoherent thoughts.  

The Board concludes that the objective medical evidence 
regarding his symptomatology prior to April 17, 2008 shows 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7.  The evidence during that time period mainly 
indicates depressed mood, anxiety and panic attacks, but does 
not show complaints or significant impairment with 
concentration, thought process and affect.  Again, there 
clearly is evidence of social and occupational impairment 
prior to April 17, 2008, evidenced by the frequent job 
changes, but such impairment is compensated for under the 30 
percent diagnostic criteria as explained above.

Similarly, the objective evidence regarding the Veteran's 
symptomatology from April 17, 2008 show a worsened condition, 
but not to the extent warranting an assignment greater than 
50 percent.  Id.  The Veteran, for the first time in April 
17, 2008 exhibited and complained of decreased energy, 
concentration and motivation.  He appeared paranoid and 
described more significant social isolation.  His affect was 
flat and he complained of several panic attacks per week.  At 
the same time, the Veteran was not suicidal, did not suffer 
from illogical speech or hallucinations.  While the Veteran's 
disability clearly increased in severity, the Veteran's 
condition did not represent "severe" impairment.

The medical evidence does not indicate for either period that 
the Veteran's dysthymic disorder has resulted in significant 
sleep disturbances, nightmares, memory lapses, 
hallucinations, delusions, thought disorder or suicidal or 
homicidal ideation.  Rather, the Veteran's symptoms 
consistently include depression, anxiety, panic disorders and 
some social isolation, which worsened in time.  From April 
2008, medical evidence indicates the Veteran now also suffers 
impaired concentration, paranoia and flattened affect.  
Although the Veteran indicated to the examiners he has 
trouble falling asleep, he clearly does not have significant 
sleep disturbances.  He conceded once he falls asleep he 
stays asleep and never has nightmares or intrusive memories.   

The past 30 percent rating encompassed the fact that his 
psychiatric symptoms affected his ability to maintain a long-
term job, long-term relationships, his depression, anxiety 
and panic attacks.  The current 50 percent rating encompasses 
that these problems have worsened to include concentration 
problems and increased panic attacks.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent prior to April 17, 2008 and against assignment of 
rating greater than 50 percent from April 17, 2008.  As noted 
above, the Veteran's disability has not inhibited his 
sleeping, his long-term memory, judgment or abstract 
thinking.  He has never exhibited impairment in thought 
processes or communication. He has some social isolation and 
inability to keep a long-term job, but does not suffer from 
suicidal ideation, hallucinations or delusions.  Therefore, a 
higher rating is not warranted.


ORDER

Entitlement to an initial rating greater than 30 percent for 
dysthymic disorder prior to April 17, 2008, and a rating 
greater than 50 percent from April 17, 2008 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


